Citation Nr: 1629356	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a right hip disorder, including as secondary to pes planus.

3.  Entitlement to service connection for a left hip disorder, including as secondary to pes planus.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right ankle disorder, including as secondary to pes planus.

6.  Entitlement to service connection for a left ankle disorder, including as secondary to pes planus.

7.  Entitlement to service connection for a right leg disorder, including as secondary to pes planus.

8.  Entitlement to service connection for a left leg disorder, including as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Amy Rossabi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 1985.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  The Board remanded the appeal in April 2014.



FINDINGS OF FACT

1.  No fibromyalgia, or hip, back, ankle, or leg disorder began during service or is related to service in any other way.

2.  No hip, ankle, or leg disorder was caused or aggravated by the Veteran's service-connected pes planus.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A right hip disorder was not incurred in or aggravated by service nor is it secondary to pes planus.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

3.  A left hip disorder was not incurred in or aggravated by service nor is it secondary to pes planus.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

4.  A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A right ankle disorder was not incurred in or aggravated by service nor is it secondary to pes planus.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

6.  A left ankle disorder was not incurred in or aggravated by service nor is it secondary to pes planus.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

7.  A right leg disorder was not incurred in or aggravated by service nor is it secondary to pes planus.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

8.  A left leg disorder was not incurred in or aggravated by service nor is it secondary to pes planus.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As clarified in her May 2013 testimony before the Board, the Veteran specifically asserts that leg, hip, and ankle pain and problems are secondary to her bilateral pes planus; she is service-connected for bilateral pes planus, rated 10 percent disabling.  In a July 2005 statement, she asserted that her claimed disabilities had bothered her since service.  At her May 2013 Board hearing, she reiterated that she had been having such physical problems since service, and that generalized pain, eventually diagnosed as fibromyalgia, began during service.  

Service treatment records reflect that in March 1982, the Veteran complained of back pain for two days, with a history of off and on low back pain for one year secondary to being hit by a wooden display.  X-rays were negative.  It was noted on examination of the back that her muscles were weak, with accentuation of the normal curve between T12 and L4.  There was an assessment of kyphosis with poor posture and she was to report to the physical therapy clinic for evaluation.  In March 1983, she was treated for a history of leg and knee pain, worse with weight bearing, and was assessed as having a possible muscle strain.  

On February 1985 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the lower extremities, spine, and other musculoskeletal system, and no pain or physical problems were noted.  In her February 1985 Report of Medical History, she reported histories of numerous health problems including swollen or painful joints and cramps in her legs, but reported not having and never having had recurrent back pain.  In a March 1985 Report of Medical History for entry into reserve service, while reporting a history of swollen or painful joints, she reported not having and never having had cramps in her legs or recurrent back pain, and being in good health and on no medication.  

On February 1989 periodic service examination, the Veteran was noted to have had a normal clinical evaluation of the lower extremities, spine, and other musculoskeletal system, and no pain or physical problems were noted.  At that time, she again reported not having and never having had a history of recurrent back pain, but having a history of swollen or painful joints; in clarifying her history of swollen or painful joints, it was noted that she had a swollen and painful right ankle secondary to a history of a right ankle fracture in 1985.  

Post-service treatment records, including those dated March through August 1995, reflect that the Veteran began to experience leg pain associated with a deep vein thrombosis blood clot in 1987, and diagnoses of antithrombin III deficiency and left and right tibial disease, with repeat peripheral resistances and history of blood clots.  

In 1996, the Veteran complained of general lower extremity, back, and other musculoskeletal pain.  An April 1996 VA treatment note for her antithrombin III deficiency reflects that she "now [complains of] back pain radiating into thighs."  The impression was antithrombin III deficiency and "new thigh pain."  It was noted that lumbar spine films were planned.  This is the first recorded history of lower extremities, back, and generalized musculoskeletal pain, more than a decade after service separation.

The Veteran underwent a VA joints examination in June 1996 for complaints of stiffness in both legs and pain over the calf and ankle when she walked, as well as swelling of both ankles.  The diagnoses were diabetic arthropy, antithrombin III deficiency with history of deep venous thrombosis, and mild peripheral vascular disease bilaterally.  X-rays of both knees and ankles were normal.  July 1997 VA bilateral knee X-rays and September 1997 VA lumbosacral spine X-rays were also normal.

In the years thereafter, the record reflects that the Veteran complained of musculoskeletal pain intermittently.  In June 1999, she presented with complaints of knee pain for four days.  In May 2000, she presented for a VA pain management consult complaining of lower back, bilateral leg, right shoulder, and hand pain.  She was assessed with diabetic neuropathy and myofascial pain syndrome.

The Veteran again began reporting pain in 2006, at the time noted to be associated with diagnoses including arthritis and fibromyalgia.  May 2006 VA bilateral knee X-rays revealed slight osteoarthritis in each knee.  A June 2006 VA physical therapy note reflects complaints of bilateral knee pain that had begun two months prior, unrelated to trauma or injury.  An October 2007 VA physical therapy note reflects that she had been referred for knee pain and "now for [bilateral] hip pain as well."  In May 2007, she presented for follow up of generalized pain, worse in the hips, and the assessment was bilateral hip and knee pain and possible fibromyalgia.  In March and April 2008, she complained of diffuse pain including in the shoulders, back, hips, and knees, and the impression was fibromyalgia.

The record thus reflects that the Veteran's complaints of pain generally began in the mid-1990s, that she intermittently reported, and was treated for, complaints of pain thereafter, and that, since 2006, she has been continuously treated for such complaints with diagnoses including arthritis and fibromyalgia.  Moreover, her own statements during VA treatment in May and July 2012 reflect that her pain began in 1994, which contradicts her assertion of constant pain since her period of service.  In May 2012, the Veteran was noted to have had long standing diabetes mellitus, severe neuropathy mainly affecting legs, and complaints of "constant pain throughout body;" it was noted that she "[h]as had symptoms since 1994."  

In July 2012, she was noted to have had a past medical history notable for multiple medical problems including "constant pain throughout body," and it was again noted that such symptoms had existed since "since 1994."  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (finding that a Board decision properly assigned more probative value to a hospital record that included lay history that was made for treatment purposes than to statements made for compensation purposes); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that, in analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and conflicting statements).  Given the above, the Veteran's assertion that that her chronic pain and physical problems began during service and have persisted is not consistent with the record and is afforded less probative value.

A July 2005 statement submitted by the Veteran's sister indicated that the Veteran was physically active prior to her service but suffered an injury during service and afterwards began complaining of problems from such injury.  However, this statement is so vague as to be of lesser probative value.  It does not indicate what physical injury the Veteran incurred in service, what any resulting problems of such injury were, or at what point after such injury any problems occurred.  To the extent that the Veteran's sister's statement is intended to corroborate the Veteran's assertions regarding the continuity of her symptoms after service, it is nonspecific and nondescriptive in nature and of lesser probative value. 

Furthermore, regarding the Veteran's claimed fibromyalgia and musculoskeletal symptoms, the weight of the probative medical evidence reflects that such problems are not related to service.  Specifically, in an October 2010 VA examination, after taking the Veteran's reported history, fully examining the Veteran, and reviewing the claims file, the examiner opined that the Veteran's fibromyalgia and musculoskeletal symptoms were not the result of service.  The examiner explained that the Veteran's active duty in-service musculoskeletal complaints were characteristic of common injuries experienced during military training and work activities, and that there was no objective evidence in the service record to suggest her symptoms were the initial manifestations of fibromyalgia.

The VA examiner's opinion is persuasive.  The examiner was an orthopedic surgeon with appropriate expertise who, again, took the Veteran's reported history, fully examined her, and reviewed the claims file.  The examiner furthermore provided plausible explanations for his opinions based on his own medical assessment of the Veteran's in-service and current medical complaints and conditions, the bases of which were consistent with the evidence of record.

Moreover, in a July 2009 letter, a treating physician from a VA Rehab Medicine/Pain Management clinic stated that the Veteran had chronic pain from fibromyalgia, that review of her available military records showed that she had been treated for neck, shoulder, and back pain, and that these symptoms could be consistent with her eventual diagnosis of fibromyalgia.  

However, on the question of whether the Veteran's fibromyalgia first manifested in service,  this July 2009 opinion has less probative weight than that of the October 2010 examiner.  Initially, the July 2009 physician's opinion that the Veteran's in-service "symptoms could be consistent with her eventual diagnosis of fibromyalgia" is, at best equivocal, in contrast to that of the October 2010 physician.  

Again, the October 2010 physician reviewed the record and unequivocally determined that such in-service musculoskeletal complaints were not manifestations of the Veteran's current fibromyalgia but, rather, were characteristic of common injuries experienced during military training and work activities.  Furthermore, the July 2009 physician did not explain her opinion in light of the gap in time between such in-service symptoms and the Veteran's initial post-service complaints of persistent pain eventually leading to her diagnosis of fibromyalgia that, even by her own statements during VA treatment, began no earlier than 1994.

Also, on a November 2008 VA examination, it was noted that the Veteran reported developing stiffness with burning pain from the neck down to the lower back while in the service in 1982 without any prior episode of such pain, and with progressive worsening over the years; it was also noted that the claims file was not available for review.  On examination, X-rays revealed normal lumbar spine.  The examiner diagnosed "fibromyalgias" and opined that the Veteran's "neck condition" was likely related to service based on her reported history, examination, and test results.

The Board likewise finds the November 2008 VA examiner's opinion to be of lesser probative value than that of the October 2010 examiner.  Initially, the November 2008 examiner's only diagnosis was "fibromyaligias," but he related only a "neck condition" to the Veteran's service; he did not relate any other musculoskeletal disorder, including those claimed in this appeal, to service.  Moreover, importantly, the examiner based his nexus opinion entirely on the reported history of the Veteran, including her reports of persistent pain since 1982, with no review of the claims file.  

As discussed above, the Veteran's assertion that that her chronic pain and physical problems began during service and persisted until the present are not consistent with the contemporaneous medical records which reflect no continuous complaints since service.  Therefore, the November 2008 examiner's opinion was based on an inaccurate factual basis and is of lesser probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Likewise, the weight of the probative medical evidence reflects that the Veteran's claimed hip, ankle, and leg disabilities were not caused or aggravated by her service-connected pes planus.  Specifically, in a May 2014 VA addendum opinion, the October 2010 VA examiner, after again reviewing the claims file, opined that was not as likely as not that the each of the Veteran's current leg, ankle, and/or hip disorders were caused or permanently aggravated by her service-connected bilateral pes planus.  The examiner reasoned that the Veteran's residual foot alignment, range of motion, stability, and strength were too functional to cause or aggravate a pathologic process in her legs, ankles, and/or hips.

In July 2014, another VA examiner fully physically examined the Veteran and, in reporting the examination results, diagnosed osteoarthritis of the hips and knees and pes planus.  The examiner also opined that it was less likely than not that the each of the Veteran's current leg, ankle, and/or hip disorders were caused or permanently aggravated by her service-connected bilateral pes planus.  

The examiner explained that the Veteran had a flat foot condition with complaints of bilateral foot pain, but that she also had a history of peripheral vascular disease with deep venous thrombosis due to her blood disorder, which required vascular bypass surgery to her left lower extremity, peripheral sensory neuropathy, fibromyalgia, and restless leg syndrome, which were likely cause for her lower extremity pain.  It was noted that the Veteran had had many X-rays of her knee since 1990's, that she had had mild arthritis of both knees since 2006, and that recent hip X-rays were mostly unremarkable with mild osteoarthritis.  The examiner stated that aging was a significant risk factor for ostearthritis, and opined that it was likely the cause for the Veteran's osteoarthritis.  

These two VA opinions, together, to be persuasive.  Both examiners were physicians with appropriate expertise who reviewed the entire record and examined, or had previously examined, the Veteran.  The examiner's assessments reflect that the Veteran's service-connected pes planus and resulting impairment are unlikely to have caused or aggravated any of her claimed lower extremity disabilities based on medical assessment of the nature of both her pes planus and her lower extremity medical problems, and that such lower extremity problems were, instead, of entirely different etiologies.

The evidence includes two letters from the Veteran's VA podiatrist regarding her lower extremity problems.  A July 2009 letter reflects that the Veteran was being treated for several conditions including history of pes planus, fibromyalgia, heal spur syndrome, planter fasciitis, and diabetic neuropathy, that the Veteran's pedal complaints made it difficult for her to ambulate and perform her normal daily activity and, as a result, she required an assistive device.  

An August 2013 letter states that the Veteran was being treated "for multiple foot problems that include global foot pain (possibly secondary to her fibromyalgia), swelling of the feet and legs, a chronic left foot tyloma, and neuropathy secondary to diabetes."  It was noted that her symptoms had "become progressively worse with time and there has been a noticeable change in her gait," and that "[t]he increased difficulty with walking necessitates the use of an assistive device to help maintain her balance."  It was further noted that "[s]he initially used a cane, but then progressed to canadian crutches and now, she use a rollator/walker."

The Board, however, finds such letters to be of far less probative value than the May and July 2014 VA opinions regarding whether the Veteran's pes planus caused or aggravated any of her claimed lower extremity disabilities.  Initially, the VA podiatrist did not, in either letter, specifically opine as to whether or not the Veteran's bilateral pes planus caused or aggravated any such disabilities.  Furthermore, while the podiatrist described a change in her gait, pes planus was not even mentioned as one of her lower extremity problems affecting her gait in the August 2013 letter.  Also, again, the podiatrist did not identify any such altered gait, due to pes planus or otherwise, as a causal or aggravating factor in any of her claimed disabilities.  

The Veteran may believe that her pes planus has caused or aggravated her claimed disabilities.  However, she is not competent to make such a determination, as it requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, neither arthritis nor any other of the Veteran's claimed disabilities have been shown to have manifested within one year of her separation from active duty service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) regarding chronic diseases are not applicable.  

Therefore, the evidence weighs against a finding that fibromyalgia, or a hip, back, ankle, or leg disorder began during service or is related to service in any other way, or that any hip, ankle, or leg disorder was caused or aggravated by the Veteran's service-connected pes planus.  Accordingly, service connection for fibromyalgia, right and left hip disorders, a back disorder, right and left ankle disorders, and right and left leg disorders must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  

Finally, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, required notice was provided in October 2004 and August 2008 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Veteran's claims were most recently adjudicated by the agency of original jurisdiction (AOJ) in a November 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, VA medical records, Social Security Administration (SSA) records, identified private treatment records, and a statement from the Veteran's sister have been obtained.  Also, she was provided VA examinations of her claimed disabilities in October 2010 and July 2014, and an addendum opinion to the October 2010 examination.  Together, these examinations and associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A VA opinion was not obtained specifically regarding whether a current back disorder was related to the Veteran's in-service back pain complaints.  However, as discussed above, the evidence does not indicate that any specific current back disorder may be associated with service, as it contains no medical evidence that suggests a nexus, credible evidence of continuity of symptomatology, or other such evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Veteran was provided a VA examination of her lumbar spine and joint and musculoskeletal complaints in October 2010, and, as noted above, the VA examiner opined that her musculoskeletal symptoms were not the result of service but, rather, that her active duty musculoskeletal complaints were characteristic of common injuries experienced during military training and work activities.  In this regard, during her May 2013 Board hearing, the Veteran testified that her claimed back disorder was a manifestation of her fibromyalgia, as she had been told this by her doctor.

Moreover, in obtaining the May and July 2014 VA opinions, as well as the Veteran's SSA records and updated VA treatment records, the AOJ substantially complied with the Board's April 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  



ORDER

Service connection for fibromyalgia is denied.

Service connection for a right hip disorder, including as secondary to pes planus, is denied.

Service connection for a left hip disorder, including as secondary to pes planus, is denied.

Service connection for a back disorder is denied.

Service connection for a right ankle disorder, including as secondary to pes planus, is denied.

Service connection for a left ankle disorder, including as secondary to pes planus, is denied.

Service connection for a right leg disorder, including as secondary to pes planus, is denied.

Service connection for a left leg disorder, including as secondary to pes planus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


